Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to amendments and/or remarks filed on 10/16/2020 for application 15/352,650. In the current amendments, claims 1 and 9 have been amended. Currently, claims 1-9 are pending. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/16/2020 has been entered. 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Claims 1-9 are considered allowable since when reading the claims in light of the specification, none of the references of record either alone or in combination fairly disclose or suggest the combination of limitations specific in the independent claim including at least:

From independent claim 1:
update the combination coefficient based on learning, using a plurality of support vector machines each performing classification on each of the at least two motion classification classes, of a value based on the feature vector with respect to a plurality of the learning data.

From independent claim 9:
plurality of support vector machines each performing classification on each of the at least two motion classification classes, of the value based on the feature vector with respect to a plurality of the learning data

The closest prior art of record, Funakoshi et al. (US 8,532,989 B2) discloses updating the combination coefficient with the parameter optimization process based on belief functions for controlling robot motions.
Shao et al. (Nonparallel hyperplane support vector machine for binary classification problems) discloses updating the combination coefficient with the support vector machine classifier based on soft margin loss function in the optimization process using input and output feature vectors.
Tian et al. (On-Line Ensemble SVM for Robust Object Tracking) discloses for updating parameters in real time for motions in camera images based on multiple support vector machines.
Kim al. (Constructing support vector machine ensemble) discloses how to combine multiple support vector machines based on different approaches and provides the SVM ensemble for a multi-class classification.

However, none of the references discloses in detail 

From independent claim 1:
update the combination coefficient based on learning, using a plurality of support vector machines each performing classification on each of the at least two motion classification classes, of a value based on the feature vector with respect to a plurality of the learning data.

From independent claim 9:
(f) in the learning mode, updating the combination coefficient to a combination coefficient at which a margin between a classification boundary that passes through an origin and a support vector is maximized based on learning, using a plurality of support vector machines each performing classification on each of the at least two motion classification classes, of the value based on the feature vector with respect to a plurality of the learning data

as in the claims for the purpose of updating the combination coefficient using multiple support vector machines which are performing classification on different motion classes for controlling a robot.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 1-9 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEHWAN KIM whose telephone number is (571)270-7409.  The examiner can normally be reached on Mon - Thu 7:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/S.K./Examiner, Art Unit 2123                                                                                                                                                                                                        
/LUIS A SITIRICHE/Primary Examiner, Art Unit 2126